DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims as amended recite disambiguation of a term in a messaging thread as part of identifying proactively providing responsive content.  The claims further recite that such disambiguation if message thread term by selecting an intended term based on the interests of the majority of the participants in the message thread. The examiner could find no prior that teaches such amendments. The closest prior art 2016/0373891 ¶s 116,199,226 teaches performing implicit searching based on weighted majority of user groups where such groups are based on ethnicity.  Another prior art reference US 2018/0053114 ¶s 137, 275 295 312, claim 1 teaches disambiguation of words by identifying most probable categories of interest to particular peer groups.  None of the prior art found by the examiner whether alone or would be obvious to combine to teach disambiguation of a message thread term by selecting an intended term based on the interests of the majority of the participants in the message thread and further using such disambiguated term to perform an implicit search to proactively provision content to message thread participants. Thus claims 19 and 17 and corresponding dependent claims 2-56, 10-14 and 18 20 are allowed.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456